 



EXHIBIT 10.41
AMENDMENT NO. 3
TO THE
NACCO INDUSTRIES, INC.
NON-EMPLOYEE DIRECTORS’ EQUITY PLAN
     NACCO Industries, Inc. hereby adopts this Amendment No. 3 to the NACCO
Industries, Inc. Non-Employee Directors’ Equity Compensation Plan (the “Plan”).
The provisions of this Amendment shall be effective December 1, 2006.
Section 1
     Section 3.1(c) of the Plan is hereby amended in its entirety to read as
follows:
“(c) Retainer. Promptly following each Quarter Date (and, in any event, no later
than two and one-half months after each such Quarter Date), the Company shall
issue to each Director (or to a trust for the benefit of a Director, or such
Director’s spouse, children or grandchildren, if so directed by the Director)
(i) a number of whole Shares equal to the Required Amount earned for services
rendered to the Company by such Director for the calendar quarter ending on such
Quarter Date divided by the Average Share Price and (ii) a number of whole
Voluntary Shares equal to such Director’s Voluntary Amount for such calendar
quarter divided by the Average Share Price. To the extent that the application
of the foregoing formulas would result in fractional Shares or fractional
Voluntary Shares, no fractional shares of Class A Common Stock shall be issued
by the Company pursuant to this Plan, but instead, such amount shall be paid to
the Director in cash at the same time the Shares and Voluntary Shares are issued
to the Director. Shares and Voluntary Shares shall be fully paid, nonassessable
shares of Class A Common Stock. Shares shall be subject to the restrictions set
forth in this Plan, whereas Voluntary Shares shall not be so restricted. Shares
and Voluntary Shares may be shares of original issuance or treasury shares or a
combination of the foregoing. The Company shall pay any and all fees and
commissions incurred in connection with the purchase by the Company of shares of
Class A Common Stock which are to be Shares or Voluntary Shares and the transfer
to Directors of Shares or Voluntary Shares.”
Section 2
     The second sentence of Section 3.2(b) of the Plan is hereby amended in its
entirety to read as follows:
     “All securities received by a Director with respect to Shares in connection
with any Extraordinary Event shall be deemed to be shares for purposes of this
Plan and shall be restricted pursuant to the terms of this Plan to the same
extent and for the same period as if such securities were the original Shares
with respect to which they were issued, unless the Board of Directors of the
Company, in its sole and absolute discretion, eliminates such restrictions or
accelerates the time at which such restrictions on transfer shall lapse.”

